Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

    Applicant’s amendment in the reply filed on 4/14/22 is acknowledged, with the cancellation of Claim 16; and the additional newly added Claims 25-28.  Claims 9-15, and 25-28 are pending.  Claims 9-15, and 25-28 are examined on the merits.
   Any rejection that is not reiterated is hereby withdrawn.
  

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 remains rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gow et al (US 2008/0193573 A1). 
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 3/29/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 10/14/22. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive. 
Gow et al teach the novel extract of curcuma longa L. comprises a purified essential oil fraction, curcuminoid fraction, turmerin fraction, and polysaccharide fraction by % mass weight greater than that found in the natural rhizome material or convention extraction products. The formulations can be made into any oral dosage form and administered daily or to 15 times per day as needed for the physiological and psychological effects desired (enhanced memory and cognition, analgesia, and relief from chronic arthritic, rheumatic and inflammatory disorders) and medical effects (anti-oxidation and free radical scavenging, anti-platelet aggregation and anti-thrombosis, cardiovascular and cerebrovascular disease prevention and treatment (thus (inherently a method for improving vascular endothelial function, thus claim 9 is met, see page 17, last paragraph of the specification), anti-atherosclerosis (inherently a method for improving vascular endothelial function, thus claim 9 is met, thus no clove or coriander or cumin or garlic or ginger or onion or red pepper, thus claim 16 is met), anti-hypercholesterolemia, cytoprotection, nervous system protection, neurological degenerative disease such as Alzheimer's and Parkinson's disease prevention and treatment, anti-inflammatory, anti-allergic, immune enhancement, anti-viral, anti-chronic pulmonary disease, hepatic protection and diseases, anti-peptic ulcer disease, anti-viral and anti-HIV, and cancer prophylaxis and treatment)[0261]. 
The four principal chemical constituent fractions exhibiting beneficial therapeutic value are: 1. Essential Oil Fraction (EOF) which contains turmerone, ar-turmerone, alpha-turmerone, beta-turmerone, turmeronol A, turmeronol B (thus claim 9 is met), curcumene, alpha-curcumene, beta-curcumine, curcumenol, curlone, curdione, alpha-pinene, beta-pinene, cineole, eugenol, limonene, linalool, terpinene, terpineol, etc.; 2) Curcuminoid Fraction (CF) which contains curcumin, tetrahydrocurcumin, demethoxycurcumin, bisdemethoxycurcumin, 3 geometrical isomers of curcumin, and cyclocurcumin: 3. Turmerin Fraction (TF) which contains a polypeptide protein termed turmerin; and 4. Polysaccharide Fraction (PF) which comprises numerous polysaccharide molecules with only a few molecules that have been purified and characterized such as Ukonan A, Ukonan B, Ukonan C, and Ukonan D (5,8) [0005]. 
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant’s argument about Gow et al on page 5, 3rd paragraph from the bottom is carefully considered, but they are not found persuasive. 
As pointed out in the previous office action, Gow et al teach the formulation can be used for “cerebrovascular disease prevention and treatment, anti-atherosclerosis, etc.”.  The specification teaches “The composition for improving vascular endothelial function or improving blood flow in peripheral blood vessels of the present invention can be used for
preventing or treating diseases such as arteriosclerosis, chronic kidney disease
(CKD), hypertension, dyslipidemia, diabetes, obesity/metabolic syndrome,
coronary artery disease, cerebrovascular disease, etc. (page 17, last paragraph). If “atherosclerosis” taught by Gow et al is not exactly the same as “arteriosclerosis” as stated in the specification, “cerebrovascular disease prevention and treatment” is exactly the same as what the specification states. Since Gow et al teach treating the same cerebrovascular disease with the same claimed material, the only mechanism is the through “improving vascular endothelial function, no matter Gow et al mentions it or not.

Claims 9, and 10 remain rejected, and claims 25-28 are newly rejected, under 35 U.S.C. 102 (a)(1) as being anticipated by Uchio et al (Uchio et al, A hot water extract of turmeric (Curcuma longa) suppresses acute ethanol-induced liver injury in mice by inhibiting hepatic oxidative stress and inflammatory cytokine production. Journal of nutritional science (2017), Volume 6 ISSN: 2048-6790).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 3/29/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 10/14/22. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive. 
Uchio et al teach turmeric (Curcuma longa) is a widely used spice that has various biological effects, and aqueous extracts of turmeric [thus water as solvent, thus claim 10 is met, thus inherently contains turmerol A, turmeronol B, turmeronol A, and turmeronol B (throughout the specification, water was used as a solvent for extraction) thus claims 26 and 27 are met, thus no clove, coriander, garlic, ginger,onion, red peppter ) exhibit potent antioxidant activity and anti-inflammatory activity. Bisacurone (thus claims 25 and 28 are met), a component of turmeric extract, is known to have similar effects. Oxidative stress and inflammatory cytokines play an important role in ethanol-induced liver injury. This study was performed to evaluate the influence of a hot water extract of C. longa (WEC) or bisacurone on acute ethanol-induced liver injury. C57BL/6 mice were orally administered WEC (20 mg/kg body weight; BW) or bisacurone (60 μg/kg BW) at 30 min before a single dose of ethanol was given by oral administration (3·0 g/kg BW). Plasma levels of aspartate aminotransferase and alanine aminotransferase were markedly increased in ethanol-treated mice, while the increase of these enzymes was significantly suppressed by prior administration of WEC. The increase of alanine aminotransferase was also significantly suppressed by pretreatment with bisacurone. Compared with control mice, animals given WEC had higher hepatic tissue levels of superoxide dismutase and glutathione, as well as lower hepatic tissue levels of thiobarbituric acid-reactive substances, TNF-α protein and IL-6 mRNA. These results suggest that oral administration of WEC may have a protective effect against ethanol-induced liver injury by suppressing hepatic oxidation and inflammation (inherently a method for improving vascular endothelial function, thus claim 9 is met), at least partly through the effects of bisacurone (thus the claimed compound, claims 9, 10, and 25, are met)(see Abstract). Uchio et al teach all experiments were performed with 9-week-old male C57BL/6N mice (19–22 g) (page 2, 2nd column, 2nd paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant’s argument about Uchio et al on page 6, 1st paragraph from the bottom is carefully considered, but they are not found persuasive. 
As pointed out in the last OA, Uchio et al teach turmeric (Curcuma longa) is a widely used spice that has various biological effects, and aqueous extracts of turmeric exhibit potent antioxidant activity and anti-inflammatory activity. Bisacurone, a component of turmeric extract, is known to have similar effects. The specification teaches “Vascular endothelial cells are cells that cover the vascular lumen, and the cells play a role for regulating contraction/dilation of blood vessels, blood coagulation, inflammation, angiogenesis, and the like” [0002]. Of course different drugs might treat inflammation through different mechanisms, but we are talking about using the same plant material for treating the same condition, thus the only mechanism is through improving vascular endothelial function. 



Claims 9, 10, and 14-15 remain rejected, claims 25 and 28 are newly rejected, under 35 U.S.C. 102 (a)(1) as being anticipated by Azuma et al (JP 2015143200 A).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 3/29/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 10/14/22. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive. 
Azuma et al teach composition comprises turmeric extract, and antioxidant. Vascular cell adhesion protein 1 expression suppressor. Test details are described but no results given. The composition is useful in pharmaceutical for treating inflammation, preferably alcohol-related inflammation, hepatitis, alcohol-induced hepatopathy, and fall of actions caused by inflammation (all claimed). The composition exhibits synergistic effect, and has antioxidant property, excellent taste and fragrance. The extract is obtained using water and/or hydrophilic organic solvent (thus claim 10 is met). The turmeric extract comprises bisacurone (thus claims 9, 25, and 28 are met). The antioxidant is chosen from sesamin or its analog, curcumin, ornithine and/or their mixtures. The composition comprises bisacurone and sesamin (thus less than 30 mg of curcumin, thus claim 15 is met; thus no clove or coriander or cumin or garlic or ginger or onion or red pepper, thus claim 28 is met or its analog in a mass ratio of 1:3-1:300, bisacurone and curcumin in a mass ratio of 1:1-1:100, or bisacurone and ornithine in a mass ratio of 1:2-1:200. The composition in form of capsule, tablet, powder, granule, syrup, injection or infusion is administered at a dose of 13-8400 mg, preferably 0.4-1000 mg (thus claim 14 is met) by oral or parenteral route (see Abstract). Azuma et al teach the composition for suppressing the expression of VCAM-1 comprises a curcuma extract and an antioxidant (see claim 6). As a disease caused by the manifestation of VCAM-1, arteriosclerosis (thus inherently a method for improving vascular endothelial function, thus claims 9 and 28 are met), rheumatism, asthma, a nephritis, encephalomyelitis, etc. are mentioned, for example [0040]. 
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant’s argument about Azuma et al on page 6, 3rd paragraph from the bottom is carefully considered, but they are not found persuasive. 
As pointed out in the previous office action, Azuma et al teach the formulation can be used for treating arteriosclerosis.  The specification teaches “The composition for improving vascular endothelial function or improving blood flow in peripheral blood vessels of the present invention can be used for preventing or treating diseases such as arteriosclerosis, etc. (page 17, last paragraph). Since Azuma et al teach treating the same Azuma et al with the same claimed material, the only mechanism is the through “improving vascular endothelial function, no matter Azuma et al mention it or not. Of-course different drugs might treat arteriosclerosis through different mechanisms, but we are talking about using the same plant material for treating the same condition arteriosclerosis, thus the only mechanism is through improving vascular endothelial function. 

Applicant is noted that none of references marked as Appendix, let alone Appendix 1-5.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, and 11-13 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Gow et al as applied to claim 9 above.
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 3/29/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 10/14/22. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive. 
The teachings of Gow et al are set forth above and applied as before.
The teachings of Gow et al do not specifically teach the claimed amount of turmeronol A, turmeronol B, or turmeronol A and B in claims 11-13.
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of essential oil fraction containing turmeronol A, turmeronol B, or turmeronol A and B according to the disease severity of the disease. Determining an appropriate amount of the dosage is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
	            

Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655